     Case 2:18-cr-00268-CW Document 55 Filed 03/29/21 PageID.591 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH



    UNITED STATES OF AMERICA,                               MEMORANDUM DECISION
                                                                AND ORDER
          Plaintiff,

    vs.
                                                                  Case No. 2:18-cr-268
    DOUGLAS LYNN CARTER,
                                                                 Judge Clark Waddoups
           Defendant.


          On October 20, 2020, the court denied a Motion for Compassionate Release filed by

Defendant Douglas Lynn Carter. Mr. Carter now seeks reconsideration of the court’s ruling.

Having reviewed Mr. Carter’s additional facts and arguments, the court again denies Mr. Carter’s

motion.

                                         BACKGROUND

COVID Conditions

          Mr. Carter asserts he should be released due to COVID-19 conditions at the prison. During

the first round of briefing on this matter, the government detailed the steps the Bureau of Prisons

has taken to protect inmates from COVID. Mem. in Opp’n, at 2–6 (ECF No. 47). 1 Despite those

efforts, Mr. Carter asserts the FCI Englewood facility, where he is assigned, had a massive COVID

outbreak. At least “655 of the 680 inmates housed at the facility tested positive for the . . . virus.”



1
  When the court cites to the record, it refers to the ECF pagination at the top of the page and not
to pagination at the bottom of the page.
  Case 2:18-cr-00268-CW Document 55 Filed 03/29/21 PageID.592 Page 2 of 7




Mot. to Reconsider, at 2 (ECF No. 51). Mr. Carter was one of them, but his symptoms were mild.

Id. With overcrowding, lack of access to the vaccine, variants that are emerging, his age, and his

underlying medical conditions, Mr. Carter contends he remains at high risk for contracting the

virus again and experiencing more serious health consequences. Id. at 2–4. He further contends

it is cruel and unusual punishment to subject him to such conditions because he was not sentenced

to death, but the virus is deadly to some. Id. at 3–4.

Criminal Background and Wife’s Condition

       On April 4, 2018, Mr. Carter was arrested and taken into State custody for possession of

child pornography and being a felon in possession of a firearm. Presentence Rpt., at 2, 5 (ECF

No. 23). After Mr. Carter transferred to Federal custody, the court detained him because he posed

a danger to the community. Minute Entry (ECF No. 14); Hr. Recording, at 2:34:12 to 2:41:45.

Mr. Carter has an extensive history of sexual offenses against children, which heightened the

seriousness of the child pornography charge, such that he faced a 10-year mandatory minimum

sentence for that crime. Presentence Rpt., at 5, 14 (ECF No. 23).

       On August 2, 2018, Mr. Carter entered a guilty plea for being a felon in possession of a

firearm, with an agreed sentence range of 60 to 96 months under a Rule 11(c)(1)(C) agreement.

Statement in Advance of Plea, 1, 4 (ECF No. 20). In exchange for his plea, the government agreed

“to move for leave to dismiss” the child pornography charge. Id. at 4. Six day later, on August 8,

2018, Mr. Carter’s wife was placed on hospice “with a life expectancy of six months or less.”

Hospice Lttr., at 1 (ECF No. 54). His wife has cerebral palsy and other conditions that incapacitate

her. Med. Rec., at 2–3 (ECF No. 41-4); First Step Act Rpt., at 5 (ECF No. 46). Mr. Carter acted

as her primary caregiver prior to his arrest. First Step Act Rpt., at 5.


                                                  2
  Case 2:18-cr-00268-CW Document 55 Filed 03/29/21 PageID.593 Page 3 of 7




        In preparation for sentencing, Mr. Carter sent the court a letter, wherein he asked the court

for mercy so he could spend time with his wife until she passed. Def.’s Lttr., at 4 (ECF No. 54).

He suggested, “[m]aybe you can allow me to remain out with her until she passes away then put

me in prison for the rest of my life.” Id.

        In the same letter, Mr. Carter acknowledged a sexual addiction resulting “in many victims”

and lengthy terms of incarceration. Id. at 2. Following his release from prison in 2012 for a sexual

assault, Mr. Carter committed not to engage in direct crimes against children again. Id. at 2–3. He

sought counseling “between 2013 and 2015,” Presentence Rpt., at 12 (ECF No. 23), and asserts he

has been successful in not repeating his past behavior towards direct victims. Def’s Lttr., at 3.

Nevertheless, he admitted “he had been accessing child pornography online for several years” prior

to his arrest in April 2018. Presentence Rpt., at 5. Due to that conduct, he came “so close to

relapsing.” Def.’s Lttr., at 3.

        Despite his history and continuing sexual addiction, in December 2018, the court was

persuaded at sentencing to release Mr. Carter from custody and delay his report date to prison so

he could spend time with his wife before she passed. The court ordered Mr. Carter to self-surrender

on June 10, 2019 (six-months after sentencing) or within one month of his wife’s death. Amended

Conditions, 1 (ECF No. 35). The court was informed that Mr. Carter and his wife would reside at

the home of a friend, and Pretrial Services confirmed the safety of the home.

        Unbeknownst to the court, Mrs. Carter was placed in a long-term care facility on November

6, 2018. Med. Rec., at 2 (ECF No. 41-4) (listing admission date). She did not reside with Mr.

Carter at the friend’s home. Instead, residents of the care facility reported that “he would come

pick her up everyday and take her out shopping, out to eat, to get her hair done . . . from 9:00 am


                                                 3
     Case 2:18-cr-00268-CW Document 55 Filed 03/29/21 PageID.594 Page 4 of 7




to 9:00 pm.” Residents Lttr., at 1 (ECF No. 40). He also helped with her laundry. Id. Although

it appears he had active involvement in her care, it was under circumstances different than what

was reported to the court at sentencing. Mr. Carter is not his wife’s only available caretaker.

        Nevertheless, as an alternative ground for compassionate release, Mr. Carter asserts he

should be released to care for his wife. Addendum, at 2 (ECF No. 52). He asserts since he self-

surrendered in June 2019, his wife’s care has been neglected at the facility. Id. at 1–2. He asserts

if he were released, he would bring her home and be her primary care giver with the assistance of

a home health aide. Id. at 2. He contends his release would be beneficial for the health of both of

them and economically better to taxpayers. Id. Mr. Carter provided no evidence to support his

contentions about the neglect of his wife’s care.



                                           ANALYSIS

I.      EXTRAORDINARY AND COMPELLING REASONS

        As stated in the court’s prior ruling, the First Step Act amended 18 U.S.C. § 3582(c)(1)(A)

to allow a defendant to file a motion for modification of a term of imprisonment after exhausting

administrative remedies. 2 A “court may reduce a term of imprisonment . . . if, after considering


2   The warden at FCI Englewood denied Mr. Carter’s application for compassionate release.
Denial, at 6 (ECF No. 41-2). His appeal also was denied. Appeal, at 4 (ECF No. 41-3). It does
not appear Mr. Carter pursued the next level of appeal. Instead, he moved the court for
compassionate release. “Following passage of the First Step Act, . . . a defendant may move in
the district court for compassionate release under § 3582(c)(1)(A) if (1) he has fully exhausted all
administrative remedies, or (2) 30 days have elapsed since he requested such a reduction from the
warden of his facility.” United States v. Heath, No. 20-6138, 2021 U.S. App. LEXIS 6457, at *2
(10th Cir. Mar. 5, 2021) (emphasis in original). Although the Tenth Circuit noted these provisions,
it does not appear the Court has directly addressed how the 30-day provision applies. The United
States accepted, however, that Mr. Carter satisfied the exhaustion requirement based on the 30-
day provision. Mem. in Opp’n, at 8 (ECF No. 47); see also Supp. to Def’s Pro Se Mot. for

                                                    4
      Case 2:18-cr-00268-CW Document 55 Filed 03/29/21 PageID.595 Page 5 of 7




the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court

determines that” extraordinary and compelling reasons exist to reduce the sentence, and “the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” United States Sentencing Guidelines, § 1B1.13 (2018) (emphasis added); see

also 18 U.S.C. § 3582(c)(1)(A)(i) (noting reduction warranted if extraordinary and compelling

reasons exist); 18 U.S.C. § 3553(a)(2) (assessing “the need for the sentence imposed . . . to protect

the public from further crimes of the defendant”).

         The Sentencing Commission has determined that if a prisoner has a serious medical

condition that substantially diminishes a person’s ability for self-care at the correctional facility, it

constitutes an extraordinary or compelling reason to reduce a sentence. Mr. Carter’s medical

conditions do not satisfy this requirement. Nor does his wife’s situation satisfy the extraordinary

conditions because she has alternative care and has been receiving such care since November 2018.

         COVID, however, has added other considerations based on risk factors faced by a prisoner.

The court assumes, without deciding, that Mr. Carter has presented sufficient information to show

that extraordinary and compelling reasons exist to reduce his sentence based on the COVID risk

factors. The court now considers the § 3553 factors and whether Mr. Carter poses a danger.

II.      SECTION 3553 FACTORS AND DANGER TO COMMUNITY

         Mr. Carter has had multiple past convictions and parole violations for sexual assaults and

other crimes. He has admitted to other sexual offenses for which he was never arrested or charged.




Compassionate Release, at 1–2 (ECF No. 42) (same). Applying the statute’s plain meaning, this
court concludes Mr. Carter satisfied the exhaustion requirement before filing his original motion
for compassionate release.


                                                   5
  Case 2:18-cr-00268-CW Document 55 Filed 03/29/21 PageID.596 Page 6 of 7




To his credit, he sought counseling and has made efforts to change his behavior and thought

patterns. Nevertheless, on April 4, 2018, Mr. Carter was arrested again and admitted to possessing

child pornography. That crime carried a mandatory minimum sentence of ten years due to his past

sexual offenses. He also possessed a firearm despite being a convicted felon. Mr. Carter’s plea of

guilty to the firearm charge allowed him to be sentenced to five years imprisonment. Five years

less than he would have served under the mandatory minimum. Moreover, the five-year sentence

was at the bottom of the sentencing range agreed to in the Rule 11(c)(1)(C) agreement. Finally,

Mr. Carter was allowed six-months to self-report to afford him additional time with his wife.

       While incarcerated, Mr. Carter has “taken many classes at the prison’s resource center.”

Addendum, at 2 (ECF No. 52). Mr. Carter has also expressed a commitment to abide by the law

when released because he regrets the choices he made. Id. For the sake of Mr. Carter, his family,

and society, the court sincerely hopes he will remain committed to this path. At present, however,

the totality of the § 3553 factors do not warrant early release. In particular, Mr. Carter’s criminal

history, his possession of child pornography despite repeated prison terms for other sexual

offenses, and the seriousness of the crime show the need exists to protect the public from further

crimes by him. His sentence and the delayed period for self-reporting already reflect leniency. A

further reduction would disregard the seriousness of Mr. Carter’s criminal conduct.

       Although the court was persuaded to release Mr. Carter from detention due to his wife’s

situation, that release was temporary. It was based on a unique set of circumstances that existed

at that time. Based on the totality of the § 3553 factors and the specific need to protect the public

from further crimes by Mr. Carter, the court concludes reducing Mr. Carter’s sentence further is

not warranted.


                                                 6
  Case 2:18-cr-00268-CW Document 55 Filed 03/29/21 PageID.597 Page 7 of 7




                                      CONCLUSION

       For the reasons stated above, the court DENIES the Motion for Reconsideration (ECF No.

51).

       DATED this 29th day of March, 2021.

                                                  BY THE COURT:



                                                  Clark Waddoups
                                                  United States District Judge




                                             7
